DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Bazakos et al. (2005/0055582; hereinafter Bazakos).

Regarding claim 1, Bazakos discloses a processing system ([0014]: Processing examples of RFID and image data) comprising: 
at least one memory configured to store ([0030]: Corresponding to at least one among databases) one or more instructions (Transforms and algorithms by which processing is defined [0041] comprising/analogous to instructions); and 
at least one processor ([0015]: Computer for processing) configured to execute the one or more instructions ([0041]: Aforementioned transforms, algorithms) to: 
acquire moving body identification information (With 32 of Figure 3) for identifying a moving body ([0026]: “...vehicle RFID tags store a RFID tag that uniquely identifies the vehicle...”); 
execute an inspector authentication process ([0023]: Biometric verification), based on biological information of an inspector ([0013]: Person’s face); 
acquire inspection item identification information (With 34 of Figure 3) for identifying an inspection item ([0026]: “...RFID personnel tag that uniquely identifies the person...” with at least the example of a respective one of “...recorded personnel unique ID numbers...”); and 
store the moving body identification information, the inspection item identification information, and inspector identification information of the inspector which is authenticated in the inspector authentication process in a storage unit in association with each other (The collective of data captured by readers1 [0031] are recorded for later processing [0030] and combination to identify vehicle and corresponding personnel [0010]).

Regarding claim 2, Bazakos discloses the processing system according to claim 1.  Bazakos discloses the system wherein a terminal which acquires the moving body identification information or the biological information is installed at an inspection site of each of a plurality of the inspection items (Reading personnel/vehicle tags and scanning facial images with the security system formed at the gate, guard booth and control office at the gate [0029] is distinct from other building or work areas wherein the system is similarly implemented [0025]), and wherein the processor is further configured to execute the one or more instructions to acquire the inspection item identification information, based on terminal identification information of the terminal which acquires the moving body identification information and the biological information ([0030]: Activation of tag  and facial recognition readers, to read/capture respective data) and correspondence information in which the terminal identification information and the inspection item identification information are associated with each other (Facial and RFID information captured at a corresponding first area/gate and matched for identification [0025] are associated with one another; this association is not applicable between any one among said facial and RFID information from a first area/gate, and another one of facial and RFID information captured at a different work area [0042]).

Method claim 8 is rejected as reciting limitations similar to those recited in system claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

i.	Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos in view of Barcus et al. (2017/0372143; hereinafter Barcus).

Regarding claim 3, Bazakos discloses the processing system according to claim 1.  Bazako discloses the system wherein the processor is further configured to execute the one or more instructions to: acquire inspection result information ([0028]: Determination by indication device, outcome of matching process).
Bazakos does not explicitly disclose the system wherein the processor is further configured to store the inspection item identification information and the inspection result information in the storage unit in association with each other.
In the same field of endeavor, Barcus’ visual inspection system [0001] preserves a historical record of vehicle parameters and occupant [0019] identified with facial recognition [0046].  Determination of vehicle and occupants’ worthiness of facility access [0041] is considered among information forming vehicle and occupants’ historical record.  These are among measures taken to facilitate rapid identification overcoming the influence of environmental factors [0004]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Bazakos to be modified wherein the processor is further configured to store the inspection item identification information and the inspection result information in the storage unit in association with each other, in view of the teaching of Barcus, to facilitate rapid, unimpeded identification.

Regarding claim 4, Bazakos discloses the processing system according to claim 1.  
Bazakos does not explicitly disclose the system wherein the processor is further configured to execute the one or more instructions to: acquire inspection execution date and time information, and store the inspection item identification information and the inspection execution date and time information in the storage unit in association with each other.
However, Barcus’ visual inspection system [0001] archives time and date of a vehicle and occupants’ control point entries [0019].  Determination of vehicle and occupants’ worthiness of facility access [0041] is considered among information forming vehicle and occupants’ historical record.  These are among measures taken to facilitate rapid identification overcoming the influence of environmental factors [0004]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Bazakos to be modified wherein the processor is further configured to execute the one or more instructions to: acquire inspection execution date and time information, and store the inspection item identification information and the inspection execution date and time information in the storage unit in association with each other, in view of the teaching of Barcus, to facilitate rapid, unimpeded identification.


ii.	Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos in view of Kumagai (2021/0174065; claiming benefit of PCT/JP2016/087933 filed 20 December 2016, and published as WO 2018116373 A1 on 28 June 2018 [attached]).

Regarding claim 5, Bazakos discloses the processing system according to claim 1.  Bazakos discloses the system wherein the processor is further configured to execute the one or more instructions to: detect that the moving body is at a specified position (Figure 3: Occupying position within the range of 35; [0030]); receive a user input (e.g. Comprising 61 of Figure 6; [0040]: Obtaining image/s); execute an acquisition process of acquiring biological information (e.g. Comprising at least one of 63, 64; [0040]: At least one of isolating skin in image/s, from which face is subsequently detected), when the user input is received (e.g. Having captured image/s in preceding step) in a state where the moving body is detected to be at the specified position (Vehicle is within range of 35 in Figure 3), and execute the inspector authentication process (e.g. Comprising 65), based on the biological information acquired in the acquisition process ([0040]: Comparison of retrieved2 and detected faces).
Bazakos does not expressly state the system being provided wherein the received user input is a request to start authentication. 

However, Kumagai discloses vehicle occupant authentication [0001] established as a process (e.g. Figure 6) more explicitly indicating that whether a latter authentication step (Comprising ST9) occurs is contingent on whether a face is detected (Comprising ST1; [0036], [0037]) is located in at least one of expected areas [0137].  Erroneous authentication can be prevented [0009].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Bazakos to be modified wherein the received user input is a request to start authentication, in view of the teaching of Kumagai, to prevent erroneous authentication. 

Regarding claim 6, Bazakos discloses the processing system according to claim 1.  Bazakos discloses the system wherein the processor is further configured to execute the one or more instructions to: detect that the moving body is at a specified position (Figure 3: Occupying position within the range of 35; [0030]); receive a user input (e.g. Comprising 61 of Figure 6; [0040]: Obtaining image/s); execute an acquisition process of acquiring biological information (e.g. Comprising at least one of 63, 64; [0040]: At least one of isolating skin in image/s, from which face is subsequently detected), and execute the inspector authentication process (e.g. Comprising 65), based on the biological information acquired in the acquisition process ([0040]: Comparison of retrieved and detected faces), when the user input is received (By 361 of Figure 3 / 53 of Figure 5; [0040]) in a state where the moving body is detected to be at the specified position (Within the range of 35).
Bazakos does not expressly state the system being provided wherein the received user input is a request to start authentication. 
However, Kumagai discloses vehicle occupant authentication [0001] established as a process (e.g. Figure 6) more explicitly indicating that whether a latter authentication step (Comprising ST9) occurs is contingent on whether a face is detected (Comprising ST1; [0036], [0037]) is located in at least one of expected areas [0137].  Erroneous authentication can be prevented [0009].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Bazakos to be modified wherein the received user input is a request to start authentication, in view of the teaching of Kumagai, to prevent erroneous authentication. 

Regarding claim 7, Bazakos discloses the processing system according to claim 1.  Bazakos discloses the system wherein the processor is further configured to execute the one or more instructions to: detect that the moving body is at a specified position (Figure 3: Occupying position within the range of 35; [0030]); receive a user input (e.g. Comprising 61 of Figure 6; [0040]: Obtaining image/s); execute an acquisition process of acquiring biological information (e.g. Comprising at least one of 63, 64; [0040]: At least one of isolating skin in image/s, from which face is subsequently detected), execute the inspector authentication process (e.g. Comprising 65), based on the biological information acquired in the acquisition process ([0040]: Comparison of retrieved and detected faces), and execute a predetermined output process, when the user input is received in a state where the moving body is detected to be at the specified position and an authentication result is an authentication success ([0031]: Including at least one of examples of opening the gate or illuminating a green light, in response to a match of compared information).
Bazakos does not expressly state the system being provided wherein the received user input is a request to start authentication. 
However, Kumagai discloses vehicle occupant authentication [0001] established as a process (e.g. Figure 6) more explicitly indicating that whether a latter authentication step (Comprising ST9) occurs is contingent on whether a face is detected (Comprising ST1; [0036], [0037]) is located in at least one of expected areas [0137].  Erroneous authentication can be prevented [0009].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Bazakos to be modified wherein the received user input is a request to start authentication, in view of the teaching of Kumagai, to prevent erroneous authentication. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 From vehicle and personnel RFID tags, facial recognition.
        2 i.e. previously stored.